DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said first side of said body" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said second side of said body" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 are rejected for incorporating the indefinite limitations by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranciato (US 2011/0042428).
Ranciato discloses a self-configuring bag apparatus, comprising: a flexible body (1) having a shape defined by a perimeter edge thereof; said body being planar and having a first surface opposite a second surface (see Fig. 1); said body positionable to a first position, with said first surface located upon a support surface (see Fig. 1); a channel (4) formed around said perimeter edge of said body; a flexible member (5) slidably engaged within said channel; a first opening communicating between said channel and said second surface, said first opening positioned on said first side of said body (6 top Fig. 1); a second opening communicating between said channel and said second surface, said second opening positioned on said second side of said body, opposite said first opening (6 bottom Fig. 1); a first projecting portion of said flexible member, extending from said first opening (portion of 5 extending from top opening 6); a second projecting portion of said flexible member, extending from said second opening (portion of 5 extending from bottom opening 6); said body reconfigurable from said first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranciato (US 2011/0042428) as applied to claim 1 above, and further in view of Rosengren (US 5971611).
Ranciato discloses all limitations of the claim(s) as detailed above except does not expressly disclose the first and second handles as claimed.
However, Rosengren teaches a similar device wherein handles are provided, said first handle having a first end thereof connected to said body and having a second end thereof connected to said body; said second handle having a first end thereof connected to said body and having a second end thereof connected to said body (6s) as claimed.

Ranciato as modified above results in a device wherein said first opening being located in-between said first end 19of said first handle and said second end of said first handle; a second handle, and said second opening being located in-between said first end of said second handle and said second end of said second handle (when viewed in combination).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranciato (US 2011/0042428) as applied to claim 1 above, and further in view of Buhyoff (US 5482374).
Ranciato discloses all limitations of the claim(s) as detailed above except does not expressly disclose the sides of the body and flexible member running diagonal as claimed.
However, Buhyoff teaches a similar device wherein the shape comprises a first portion of said channel running along said first side of said body; a second portion of said channel running along said second side of said body; a third portion of said channel running along a third side 20of said body between said first side of said body and said second side of said body; a fourth portion of said channel running along a fourth side of said body opposite said third portion of said channel (see Fig. 1, channel portions 16s); said flexible member communicating in a first diagonal section, between said first portion of said channel and said third portion of said channel; said flexible 
Because Ranciato and Buhyoff both teach channel/drawstring convertible mats/bags, it would have been obvious to one of ordinary skill in the art to substitute the multi-sided mat and channel structure with diagonal drawstring sections taught by Buhyoff for the circular structure taught by Ranciato to achieve the predictable result of providing a convertible mat/bag with drawstring/channel closure.
It further would have been an obvious matter of design choice to make the different portions of the sides of the mat, channel, or drawstring of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranciato (US 2011/0042428) in view of Rosengren (US 5971611) as applied to claim 3 above, and further in view of Buhyoff (US 5482374).
Ranciato as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the sides of the body and flexible member running diagonal as claimed.

Because Ranciato as modified above and Buhyoff both teach channel/drawstring convertible mats/bags, it would have been obvious to one of ordinary skill in the art to substitute the multi-sided mat and channel structure with diagonal drawstring sections taught by Buhyoff for the circular structure taught by Ranciato as modified above to achieve the predictable result of providing a convertible mat/bag with drawstring/channel closure.
It further would have been an obvious matter of design choice to make the different portions of the sides of the mat, channel, or drawstring of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranciato (US 2011/0042428) in view of Buhyoff (US 5482374) as applied to claim 5 above, and further in view of Hensley (US 5895118).
Ranciato as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the restraints as claimed.
However, Hensley teaches a similar device wherein the projecting portion of the drawstring is provided with a restraint (36) engaged to said first projecting portion, said first restraint having a cross section which is larger than a diameter of said first opening (see Fig. 1) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to restraints to each drawstring projecting portion as taught by Hensley on the mat/carrying bag drawstring taught by Ranciato as modified above, in order to assist in drawing the assembly into bag configuration as taught by Hensley (col. 4, ll. 20-25).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranciato (US 2011/0042428) in view of Rosengren (US 5971611) and Buhyoff (US 5482374) as applied to claim 7 above, and further in view of Hensley (US 5895118).
Ranciato as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the restraints as claimed.
However, Hensley teaches a similar device wherein the projecting portion of the drawstring is provided with a restraint (36) engaged to said first projecting portion, said first restraint having a cross section which is larger than a diameter of said first opening (see Fig. 1) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to restraints to each drawstring projecting portion as taught by Hensley on the mat/carrying bag drawstring taught by Ranciato as modified above, in order to assist in drawing the assembly into bag configuration as taught by Hensley (col. 4, ll. 20-25).

Allowable Subject Matter
Claims 2, 4, 6, 8, 9, 11, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 23, 2022